DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 5-14, 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record don’t disclose a convertible walker and stroller device, comprising a base having a plurality of wheels affixed thereto, a platform movably connected to the base via a height adjustment mechanism; a pair of openings adapted to receive a pair of legs of an occupant therethrough and a seat portion that is removably securable to the platform. The seat portion comprises a seat cushion and a seat back. The seat cushion is removably disposed on the platform. The seat cushion includes a forward portion in front of the seat back that covers the pair of openings and a rearward portion extending rearwardly toward a rear end of the platform such that the rearward portion extends underneath the seat back while contacting a rear portion of the platform. The pair of openings are disposed on a lower portion of the seat portion beneath the seat cushion. The platform is configured to move between an extended position and a retracted position. The platform contacts an upper side of the base when the platform is in the retracted position, and wherein a gap is defined between the base and the platform when the platform is in the extended position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696.  The examiner can normally be reached on Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAU V PHAN/Primary Examiner, Art Unit 3618